Case 1:20-cv-02518-AT Document 39 Filed 04/27/20 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

VASIF “VINCENT” BASANK; FREDDY BARRERA
CARRERRO; MANUEL BENITEZ PINEDA; MIGUEL
ANGEL HERNANDEZ BALBUENA; LATOYA
LEGALL; CARLOS MARTINEZ; ESTANLIG
MAZARIEGOS; MANUEL MENENDEZ; ANTAR
ANDRES PENA; and ISIDRO PICAZO NICOLAS,

 

DOC #:
DATE FILED: 4/27/2020

 

Petitioners,
-against-
20 Civ. 2518 (AT)
THOMAS DECKER, in his official capacity as Director
of the New York Field Office of U.S. Immigration and ORDER
Customs Enforcement; CHAD WOLF, in his official
capacity as Acting Secretary, U.S. Department of
Homeland Security,

 

Respondents.
ANALISA TORRES, District Judge:

 

On April 23, 2020, the Court granted Petitioners’ application for a preliminary injunction
and directed the parties to propose reasonable conditions of release for Petitioners. ECF No. 32.
Having reviewed the parties’ proposed conditions, ECF No. 37, it is ORDERED that the
following conditions of release shall apply to Carlos Martinez:

1. Petitioner shall reside only at the address provided to the Court in the parties’ joint filing
on April 27, 2020;

2. Petitioner shall comply with all national, state, local, and Centers for Disease Control and
Prevention guidelines and orders regarding COVID-19;

3. Petitioner shall be subject to telephonic monitoring by Immigrations and Customs
Enforcement (“ICE”);

4. Petitioner shall provide ICE with a working telephone number at which he may be
reached;

5. Petitioner shall not commit a federal, state, or local crime; and

6. Petitioner shall appear for any court hearings at which his presence is required, including
proceedings before an immigration judge.

 

SO ORDERED.
Dated: April 27, 2020 O}-
New York, New York ANALISA TORRES

United States District Judge
